DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered. Claims 1, 4, 8-14 and 18-20 are pending, of which claim 1 is currently amended and claims 14 and 18-20 are withdrawn. Claims 2, 3, 5-7 and 15-17 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is being maintained.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6475678 B1 (Suzuki) in view of US 2010/0196688 A1 (Kritzer) and US 2018/0261815 A1 (Ikemi).

    PNG
    media_image1.png
    345
    444
    media_image1.png
    Greyscale

Regarding claim 1, Suzuki discloses an electrode (positive electrode, negative electrode) for a lithium battery, the electrode comprising an active material layer (positive electrode compound layer, negative electrode compound layer) and a coating layer (particulate layer) on at least one surface of the active material layer, wherein the coating layer consists of polymer particles (P(VdF/HFP) particles) [11:5-61, 12:24-37,54-67, 13:15-52], and the polymer particles consist of polyvinylidene fluoride (PVdF), polyvinylidene fluoride-hexafluoropropylene (PVdF-co-HFP), or a combination thereof [9:20-26]. See Fig. 3. 
Suzuki does not teach that the polymer particles have an average particle diameter in a range of about 1 nm to less than 50 nm. Kritzer however teaches a battery separator [0002]-[0003] having thereon a coating of particles [0025] fabricated from organic polymers such as polyvinylidene fluoride [0031], wherein the particles have an average diameter in the range from 0.01 to 10 µm (10 nm to 10000 nm) in order to avoid short circuits through formation of dendritic growths or debris [0030]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Kritzer, to use polymer particles with an average particle diameter in a range of about 1 nm to less than 50 nm for the polymer particles of Suzuki, because they could prevent short circuits from formation of dendritic growths or debris, and because the claimed range overlaps with the range taught by Kritzer. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Suzuki is silent as to a density of the coating layer. Ikemi however teaches that the density of a filler porous layer disposed on a side of a separator is 0.5 g/cm3 to 3.0 g/cm3 (500 mg/cc to 3000 mg/cc) so that the heat shrinkage factor at high temperature and the gas permeability are satisfactory [0039], [0138]. Although the claimed range of about 200 mg/cc to 481 mg/cc is not specifically disclosed, it is considered that the claimed range is close enough to Ikemi’s range of 500 mg/cc to 3000 mg/cc for obviousness. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the coating layer of Suzuki to have a density in a range of about 200 mg/cc to 481 mg/cc, based on the teaching of Ikemi, because it would be expected to provide satisfactory heat shrinkage factor at high temperature and gas permeability.
Regarding claim 4, Suzuki further discloses that the polymer particles include a polymer (PVdF, P(VdF/HFP)) that is soluble in an organic medium (solvent which can dissolve the polymer) and form a suspension in an aqueous medium (examples of a non-solvent include water, the polymer particles are provided in a suspension) [9:20-43, 5:28-43].
Regarding claim 8, Suzuki further discloses that the coating layer (particulate layer) has a thickness in a range of about 0.1 µm to about 10 µm (e.g., 7 µm, 9 µm, 10 µm) [11:34-35, 12:28-29,59-60,66-67].
Regarding claim 9, Suzuki further discloses that the active material layer has a thickness in a range of about 1 µm to about 300 µm (for example, in battery (A), active material paste was applied to both sides of a collector having a thickness of 20 µm, and then the positive electrode was pressed to reduce the total thickness to 175 µm, which, depending on a reduction in thickness of the collector, corresponds to a thickness of each of the active material layers being at least 77.5 µm and less than 87.5 µm. The thickness of the negative active material layers, coated on a 14 µm thick collector and pressed to a total thickness of 190 µm, is also within the claimed range, by analogous reasoning) [11:5-30].
Regarding claim 10, Suzuki, Kritzer and Ikemi are silent as to an electrostatic charge exhibited by the electrode. However, because the electrode taught by the combination has the same structure and composition as claimed, it appears that it will also have the same or sufficiently similar properties as claimed, including the claimed electrostatic charge of lower than .01 kV/in. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01.
Regarding claims 11-13, Suzuki further discloses a lithium battery comprising a positive electrode, a negative electrode, and a separator between the positive electrode and the negative electrode, wherein at least the positive electrode includes the electrode as claimed in claim 1, and the electrode is arranged such that the coating layer contacts the separator [8:42-58].

Response to Arguments
Applicant’s arguments filed 09/08/2022 have been fully considered but they are not persuasive. Although the applicant argues that a density of 700 to 2000 mg/cc fails to correspond with the electrode that is presently recited, it is noted that Ikemi more broadly teaches a range of 0.5 g/cm3 to 3.0 g/cm3 (i.e., 500 mg/cc to 3000 mg/cc) in paragraph [0138]. Furthermore, the applicant has not shown that the claimed range about 200 mg/cc to 481 mg/cc is critical. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Absent persuasive evidence of unexpected results, the claimed range of about 200 mg/cc to 481 mg/cc is considered to be close enough to Ikemi’s disclosed range of 500 mg/cc to 3000 mg/cc for obviousness. Therefore, the previous rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727